BRIAN QUINN
                                 Chief Justice
                                       
                               JAMES T. CAMPBELL
                                    Justice
                                       
                               MACKEY K. HANCOCK
                                    Justice
                                       
                               PATRICK A. PIRTLE
                                    Justice
                                       
                               Court of Appeals
                                       
                           Seventh District of Texas
                         Potter County Courts Building
                          501 S. Fillmore, Suite 2-A
                          Amarillo, Texas 79101-2449
                         www.7thcoa.courts.state.tx.us
                                       
                                       
                                  PEGGY CULP
                                     CLERK
                                       
                                       
                               MAILING ADDRESS:
                                P. O. Box 9540
                                  79105-9540
                                       
                                       
                                (806) 342-2650
                                       
                                 July 26, 2012
                                       
John G. Redington
Attorney at Law
19 North Main
Temple, TX 76501
Dan Cervenka
Assistant County and District Attorney
Milam County, Texas
204 N. Central
Cameron, TX 76520

Dear Counsel:

		The Court this day disposed of Cause No. 07-11-00150-CR, styled ROBERT ANDREW BARNES V. THE STATE OF TEXAS.  Enclosed are copies of the Court's judgment and opinion.  Tex. R. App. P. 48.  

		In addition, pursuant to Texas Government Code, Sec. 51.204(b)(2), exhibits on file with this Court, if any, will be destroyed three years after final disposition of the case or at an earlier date if ordered by the Court.  

								Very truly yours,

								PEGGY CULP, CLERK

								By:___________________

xc:
Honorable Edward P. Magre
Cindy Fechner
Robert Andrew Barnes
Lisa Carol McMinn 
Lexis/Nexis
Wolters Kluwer Law & Business
State Bar of Texas
West Publishing